MEMORANDUM**
Fred Knox appeals pro se the district court’s order granting defendants’ motion to dismiss on res judicata grounds his action alleging violations of Title VII, the Veterans Preference Act, 29 U.S.C. §§ 157-58, and various state laws. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Western Ra*568dio Servs. Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir.1997), and we affirm.
Contrary to Knox’s contentions, defendants established an identity of claims as Knox’s current action arose from the same transactional nucleus of fact as his prior actions. See Costantini v. Trans World Airlines, 681 F.2d 1199, 1201 (9th Cir. 1982) (res judicata bars “all grounds for recovery which could have been asserted, whether they were or not, in a prior suit between the same parties ... on the same cause of action.”) (internal quotation omitted). Moreover, the district court’s grant of summary judgment in favor of defendants in Knox’s prior action constituted a final judgment on the merits. See Hells Canyon Preservation Council v. U.S. Forest Serv., 403 F.3d 683, 686 (9th Cir.2005). Accordingly, the district court properly granted defendants’ motion to dismiss on res judicata grounds. See Western Radio Servs. Co, 123 F.3d at 1192 (doctrine of res judicata serves to bar a claim where there is an identity of claims, a final judgment on the merits and an identity of parties).
Knox’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.